



AEROHIVE NETWORKS, INC.
2006 GLOBAL SHARE PLAN


(As amended by the Company’s Board of Directors effective April 1, 2017)




1.Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentives to selected Employees, Directors, and Consultants and to
promote the success of the Company’s business by offering these individuals an
opportunity to acquire a proprietary interest in the success of the Company or
to increase this interest, by issuing them Shares or by permitting them to
purchase Shares. The Plan permits the grant of Options and Share Purchase Rights
as the Administrator may determine.
2.    Definitions. For the purposes of this Plan, the following terms shall have
the following meanings:
(a)    “Acquisition Date” means, with respect to Shares, the respective dates on
which the Shares are sold or issued under the Plan pursuant to an Award.
(b)    “Administrator” means the Board or any of its Committees as shall be
administering the Plan in accordance with Section 4 hereof.
(c)    “Applicable Law” means any applicable legal requirements relating to the
administration of and the issuance of securities under equity securities-based
compensation plans, including, without limitation, the requirements of U.S.
state corporate laws, U.S. federal and state securities laws, U.S. federal law,
the Code, the laws of the Cayman Islands, the laws of the People’s Republic of
China, and the requirements of any stock exchange or quotation system upon which
the Shares may then be listed or quoted and the applicable laws, rules and
regulations of any other country or jurisdiction where Awards are granted under
the Plan. For all purposes of this Plan, references to statutes shall be deemed
to include any rules and regulations promulgated pursuant to authority set forth
in such statutes and references to statutes and regulations shall be deemed to
include any successor statutes or regulations, to the extent reasonably
appropriate as determined by the Administrator.
(d)    “Award” means an Option or a Share Purchase Right.
(e)    “Award Agreement” means a written or electronic agreement between the
Company and a Participant, the form(s) of which shall be approved from time to
time by the Administrator, evidencing the terms and conditions of an individual
Award granted under the Plan, and includes any documents attached to or
incorporated into the Award Agreement. The Award Agreement is subject to the
terms and conditions of the Plan.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Change in Control” means the occurrence of any of the following events:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or
(ii)    the consummation of the sale, lease, or disposition by the Company of
all or substantially all of the Company’s assets; or
(iii)    the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
Anything in the foregoing to the contrary notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the legal
jurisdiction of the Company’s incorporation or to create a holding company that
will be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction. In addition, a sale by
the Company of its securities in a transaction, the primary purpose of which is
to raise capital for the Company’s operations and business activities including,
without limitation, an initial public offering of Shares under the Securities
Act or other Applicable Law, shall not constitute a Change in Control.
(h)    “Code” means the U.S. Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
(i)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
(j)    “Company” means Aerohive Networks, Inc., a Delaware corporation, or any
successor corporation thereto.
(k)    “Consultant” means any person who is engaged by the Company or any Parent
or Subsidiary to render consulting or advisory services to such entity.
(l)    “Date of Grant” means the date an Award is granted to a Participant in
accordance with Section 14 hereof.
(m)    “Director” means a member of the Board.
(n)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(o)    “Employee” means any person, including officers and Directors, employed
by the Company or any Parent or Subsidiary. Neither service as a Director nor
payment of a director’s fee by the Company or any Parent or Subsidiary shall be
sufficient to constitute “employment” by the Company or any Parent or
Subsidiary.
(p)    “Exercise Price” means the amount, if any, for which one Share may be
purchased upon exercise of an Option, as specified by the Administrator in the
applicable Award Agreement in accordance with Section 6(d) hereof.
(q)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
(r)    “Exchange Program” means a program under which outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
lower Exercise Prices or Purchase Prices and different terms), awards of a
different type, and/or cash, and/or the Exercise Price or Purchase Price of an
outstanding Award is increased or reduced. This would include, but not be
limited to, any:
•
reduction of the Exercise Price or Purchase Price of an outstanding award,

•
cancellation of an outstanding award in exchange for an award with a lower
Exercise Price or Purchase Price

•
cancellation of an outstanding award in exchange for a new award, where the
Exercise Price or Purchase Price of the original award is less than the Fair
Market Value of the award at the time of cancellation

•
cancellation of an outstanding award in exchange for cash, where the Exercise
Price or Purchase Price of the original award is less than the Fair Market Value
of the award at the time of cancellation

For the avoidance of doubt, the Administrator may not implement an Exchange
Program.
(s)    “Fair Market Value” means, as of any date, the value of the Shares
determined as follows:
(i)    if the Shares are listed on any established stock exchange or a national
market system, including, without limitation, The New York Stock Exchange, The
Nasdaq National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market,
the Fair Market Value shall be the closing sales price for the Shares (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
(ii)    if the Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value shall be the mean of the
high bid and low asked prices for the Shares on the day of determination, as
reported in The Wall Street Journal or any other source as the Administrator
deems reliable; or
(iii)    in the absence of an established market for the Shares, the Fair Market
Value thereof shall be determined in good faith by the Administrator in
accordance with Applicable Law.
(t)    “Incentive Stock Option” means an Option that by its terms qualifies and
is otherwise intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.
(u)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(v)    “Option” means an option to purchase Shares that is granted pursuant to
the Plan in accordance with Section 6 hereof. An Option that is not designated
as a Reg S Option is, unless the Administrator provides otherwise, intended to
comply with and qualify under Rule 701 promulgated under the Securities Act.
(w)    “Parent” means a “parent corporation” with respect to the Company,
whether now or hereafter existing, as defined in Section 424(e) of the Code.
(x)    “Participant” means the holder of an outstanding Award granted under the
Plan, or the holder of Shares issuable or issued pursuant to the exercise of an
Award.
(y)    “Plan” means this 2006 Global Share Plan, as amended from time to time.
(z)    “Purchase Price” means the amount of consideration, if any, for which one
Share may be acquired pursuant to a Share Purchase Right, as specified by the
Administrator in the applicable Award Agreement in accordance with Section 7(d)
hereof.
(aa)    “Reg S Option” means an Option that (i) is granted to a Service Provider
who is not a U.S. Person, and (ii) is not intended to qualify under Rule 701
promulgated under the Securities Act.
(bb)    “Reg S Share Purchase Right” means a Share Purchase Right that (i) is
granted to a Service Provider who is not a U.S. Person, and (ii) is not intended
to qualify under Rule 701 promulgated under the Securities Act.
(cc)    “Restricted Shares” means Shares acquired pursuant to a Share Purchase
Right or Shares subject to a Company repurchase or redemption right or
forfeiture provision that are issued pursuant to an Option.
(dd)    “Securities Act” means the U.S. Securities Act of 1933, as amended.
(ee)    “Service Provider” means an Employee, Director, or Consultant.
(ff)    “Share” means a share of Common Stock of the Company, as adjusted in
accordance with Section 12 hereof.
(gg)    “Share Purchase Right” means a right to purchase Restricted Shares
pursuant to Section 7 hereof. A Share Purchase Right that is not designated as a
Reg S Share Purchase Right is, unless the Administrator provides otherwise,
intended to comply with and qualify under Rule 701 promulgated under the
Securities Act.
(hh)    “Stockholder” means an owner of Shares.
(ii)    “Stockholders Agreement” means any agreement between a Participant and
the Company or Stockholders of the Company or both.
(jj)    “Subsidiary” means a “subsidiary corporation” with respect to the
Company, whether now or hereafter existing, as defined in Section 424(f) of the
Code.
(kk)    “Ten Percent Owner” means a Service Provider who owns more than 10% of
the total combined voting power of all classes of outstanding securities of the
Company or any Parent or Subsidiary. In determining ownership of securities, the
attribution rules of Section 424(d) of the Code shall apply.
(ll)    “U.S.” or “United States” means the United States of America, its
territories and possessions, any State of the United States, and the District of
Columbia.
(mm)    “U.S. Person” has the meaning accorded to it in Rule 902(k) of the
Securities Act, and currently includes:
(i)    any natural person resident in the United States;
(ii)    any partnership or corporation organized or incorporated under the laws
of the United States;
(iii)    any estate of which any executor or administrator is a U.S. Person;
(iv)    any trust of which any trustee is a U.S. Person;
(v)    any agency or branch of a foreign entity located in the United States;
(vi)    any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. Person;
(vii)    any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and
(viii)    any partnership or corporation if:
(A)    organized or incorporated under the laws of any foreign jurisdiction; and
(B)    formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
promulgated under the Securities Act) who are not natural persons, estates or
trusts.
3.    Shares Subject to the Plan.
(a)    Basic Limitation. Subject to the provisions of Section 12 hereof, the
maximum aggregate number of Shares that may be issued under the Plan shall not
exceed 25,211,336 Shares. The Shares may be authorized but unissued or
reacquired Shares. The number of Shares that are subject to Awards outstanding
under the Plan at any time shall not exceed the aggregate number of Shares that
then remain available for issuance under the Plan. The Company, during the term
of the Plan, shall at all times reserve and keep available sufficient Shares to
satisfy the requirements of outstanding Awards granted under the Plan.
(b)    Additional Shares. If an Award expires, becomes unexercisable, or is
cancelled, forfeited, or otherwise terminated without having been exercised or
settled in full, as the case may be, the Shares allocable to the unexercised
portion of the Award shall again become available for future grant or sale under
the Plan (unless the Plan has terminated). Shares that actually have been issued
under the Plan, upon exercise of an Option or delivery under a Share Purchase
Right, shall not be returned to the Plan and shall not become available for
future distribution under the Plan, except that in the event that Shares issued
under the Plan are reacquired by the Company pursuant to any forfeiture
provision, right of repurchase or redemption, or are retained by the Company
upon the exercise of or purchase of Shares under an Award in order to satisfy
the Exercise Price or Purchase Price for the Award or any tax withholding due
with respect to the exercise or purchase, such Shares shall again become
available for future grant under the Plan. Notwithstanding the foregoing and,
subject to adjustment provided in Section 12, the maximum number of Shares that
may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Section 422 of the Code, any Shares that become available for issuance
under the Plan under this Section 3(b).
4.    Administration of the Plan.
(a)    Administrator. The Plan shall be administered by the Board or a Committee
appointed by the Board, which Committee shall be constituted to comply with
Applicable Law.
(b)    Powers of the Administrator. Subject to the provisions of the Plan and,
in the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:
(i)    to determine the Fair Market Value (in the absence of an established
market for the Shares);
(ii)    to select the Service Providers to whom Awards may from time to time be
granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve the form(s) of agreement for use under the Plan;
(v)    to determine the terms and conditions of any Award granted hereunder
including, but not limited to, the Exercise Price, the Purchase Price, the time
or times when Options may be exercised (which may be based on performance
criteria), the time or times when repurchase or redemption rights shall lapse,
any vesting acceleration or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine;
(vi)    to prescribe, amend, and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable laws of jurisdictions other than the United
States;
(vii)    to modify or amend each Award (subject to Section 18 hereof and
Participant consent if the modification or amendment is to the Participant’s
detriment), including, without limitation, the discretionary authority to extend
the post-termination exercisability of an Option longer than is otherwise
provided for in an Award Agreement or accelerate the vesting or exercisability
of an Option or lapsing of a repurchase or redemption right or forfeiture
provision to which Restricted Shares may be subject;
(viii)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan; and
(ix)    to make any other determination and take any other action that the
Administrator deems necessary or desirable for the administration of the Plan.
(c)    Delegation of Authority to Officers. Subject to Applicable Law, the
Administrator may delegate limited authority to specified officers of the
Company to execute on behalf of the Company any instrument required to effect an
Award previously granted by the Administrator.
(d)    No Exchange or Repricing. Notwithstanding the foregoing Section 4(b), the
Administrator may not implement an Exchange Program.
(e)    Effect of Administrator’s Decision. All decisions, determinations, and
interpretations of the Administrator shall be final and binding on all
Participants.
5.    Eligibility.
(a)    General Rule. Only Service Providers that are not U.S. Persons, or trusts
established in connection with any employee benefit plan of the Company
(including the Plan) for the benefit of a Service Provider, shall be eligible
for the grant of Reg S Options and Reg S Share Purchase Rights. Nonstatutory
Stock Options that are not designated as Reg S Options and Share Purchase Rights
that are not designated as Reg S Share Purchase Rights may be granted to Service
Providers only. Incentive Stock Options may be granted to Employees only. Any
awards granted to Consultants that are intended to comply with and qualify under
Rule 701 promulgated under the Securities Act may only be granted to natural
persons who meet the requirements set forth under Rule 701(c)(1)(ii) and (iii)
of the Securities Act.
(b)    Stockholders with Ten-Percent Holdings. A Ten Percent Owner shall not be
eligible for the grant of an Incentive Stock Option unless (i) the Exercise
Price is at least 110% of the Fair Market Value on the Date of Grant, and (ii)
the Incentive Stock Option by its terms is not exercisable after the expiration
of five (5) years from the Date of Grant.
(c)    Service Providers Located in California. Notwithstanding any contrary
provision of the Plan, a Service Provider located in California is eligible to
receive only Awards that comply with the California Award Terms and Conditions
attached hereto as Exhibit A.
(d)    Service Providers Located in France. Notwithstanding any contrary
provision of the Plan, a Service Provider located in France is eligible to
receive only Awards that comply with the Sub-Plan for France attached hereto as
Exhibit B.
6.    Terms and Conditions of Options.
(a)    Award Agreement. Each grant of an Option under the Plan shall be
evidenced by an Award Agreement between the Participant and the Company. Each
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions that are not inconsistent with
the Plan and that the Administrator deems appropriate for inclusion in an Award
Agreement. The provisions of the various Award Agreements entered into under the
Plan need not be identical.
(b)    Type of Option. Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding a designation of an Option as an Incentive Stock Option, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year (under all plans of the Company and any Parent or
Subsidiary) exceeds US$100,000, such Options shall be treated as Nonstatutory
Stock Options. For purposes of this Section 6(b), Incentive Stock Options shall
be taken into account in the order in which they were granted. The Fair Market
Value of the Shares shall be determined as of the Date of Grant. Each Option
also may be designated as a Reg S Option or as an Option other than a Reg S
Option.
(c)    Number of Shares. Each Award Agreement shall specify the number of Shares
that are subject to the Option and shall provide for the adjustment of such
number in accordance with Section 12 hereof.
(d)    Exercise Price. Each Award Agreement shall specify the Exercise Price.
The Exercise Price of an Incentive Stock Option shall not be less than 100% of
the Fair Market Value on the Date of Grant, and a higher percentage may be
required by Section 5(b) hereof. Subject to the preceding sentence, the Exercise
Price of any Option shall be determined by the Administrator in its sole
discretion. The Exercise Price shall be payable in accordance with Section 9
hereof and the applicable Award Agreement. Notwithstanding anything to the
contrary in the foregoing or in Section 5(b), in the event of a transaction
described in Section 424(a) of the Code, then, consistent with Section 424(a) of
the Code, Incentive Stock Options may be issued at an Exercise Price other than
as required by the foregoing provisions of this Section 6(d) and Section 5(b).
(e)    Term of Option. The Award Agreement shall specify the term of the Option;
provided, however, that the term shall not exceed ten (10) years from the Date
of Grant, and a shorter term may be required by Section 5(b) hereof. Subject to
the preceding sentence, the Administrator in its sole discretion shall determine
when an Option is to expire.
(f)    Exercisability. Each Award Agreement shall specify the date when all or
any installment of the Option is to become exercisable. The exercisability
provisions of any Award Agreement shall be determined by the Administrator in
its sole discretion.
(g)    Exercise Procedure. Any Option granted hereunder shall be exercisable
according to the terms hereof at such times and under such conditions as may be
determined by the Administrator and as set forth in the Award Agreement;
provided, however, that an Option shall not be exercised for a fraction of a
Share.
(i)    An Option shall be deemed exercised when the Company receives (A) written
or electronic notice of exercise (in accordance with the Award Agreement) from
the person entitled to exercise the Option, (B) full payment for the Shares with
respect to which the Option is exercised, together with any applicable tax
withholding, and (C) all representations, indemnifications, and documents
requested by the Administrator, including, without limitation, any Shareholders
Agreement. Full payment may consist of any consideration and method of payment
authorized by the Administrator in accordance with Section 9 hereof and
permitted by the Award Agreement.
(ii)    Shares issued upon exercise of an Option shall be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Subject to the provisions of Sections 8, 9,
15, and 16, the Company shall issue (or cause to be issued) certificates
evidencing the issued Shares promptly after the Option is exercised.
Notwithstanding the foregoing, the Administrator in its discretion may require
the Company to retain possession of any certificate evidencing Shares acquired
upon the exercise of an Option if those Shares remain subject to forfeiture,
repurchase or redemption under the provisions of the Award Agreement, any
Shareholders Agreement, or any other agreement between the Company and the
Participant, or if those Shares are collateral for a loan or obligation due to
the Company.
(iii)    Exercise of an Option in any manner shall result in a decrease in the
number of Shares thereafter available, both for purposes of the Plan (in
accordance with Section 3(b)) and for sale under the Option, by the number of
Shares as to which the Option is exercised.
(h)    Termination of Service (other than by death).
(i)    If a Participant ceases to be a Service Provider for any reason other
than because of death, then the Participant’s Options shall expire on the
earliest of the following occasions:
(A)
The expiration date determined by Section 6(e) hereof; or

(B)    The 30th day following the termination of the Participant’s relationship
as a Service Provider for any reason other than Disability, or such other date
as the Administrator may determine and specify in the Award Agreement, provided
that no Option that is exercised after the expiration of the three-month period
immediately following the termination of the Participant’s relationship as an
Employee shall be treated as an Incentive Stock Option.
(C)    The last day of the twelve-month period following the termination of the
Participant’s relationship as a Service Provider by reason of Disability, or
such other date as the Administrator may determine and specify in the Award
Agreement; provided that no Option that is exercised after the expiration of the
twelve-month period immediately following the termination of the Participant’s
relationship as an Employee shall be treated as an Incentive Stock Option.
(ii)    Following the termination of the Participant’s relationship as a Service
Provider, the Participant may exercise all or part of the Participant’s Option
at any time before the expiration of the Option as set forth in Section 6(h)(i)
hereof, but only to the extent that the Option was vested and exercisable as of
the date of termination of the Participant’s relationship as a Service Provider
(or became vested and exercisable as a result of the termination). Unless the
Administrator provides otherwise in an Award Agreement, the balance of the
Shares subject to the Option shall be forfeited on the date of termination of
the Participant’s relationship as a Service Provider. In the event that the
Participant dies after the termination of the Participant’s relationship as a
Service Provider but before the expiration of the Participant’s Option as set
forth in Section 6(h)(i) hereof, all or part of the Option may be exercised
(prior to expiration) by the executors or administrators of the Participant’s
estate or by any person who has acquired the Option directly from the
Participant by beneficiary designation, bequest, or inheritance, but only to the
extent that the Option was vested and exercisable as of the termination date of
the Participant’s relationship as a Service Provider (or became vested and
exercisable as a result of the termination). Any Shares subject to the portion
of the Option that are vested as of the termination date of the Participant’s
relationship as a Service Provider but that are not purchased prior to the
expiration of the Option pursuant to this Section 6(h) shall be forfeited
immediately following the Option’s expiration.
(i)    Death of Participant.
(i)    If a Participant dies while a Service Provider, then the Participant’s
Option shall expire on the earlier of the following dates:
(A)
The expiration date determined by Section 6(e) hereof;

(B)    The last day of the twelve-month period immediately following the
Participant’s death, or such other date as the Administrator may determine and
specify in the Award Agreement.
(ii)    All or part of the Participant’s Option may be exercised at any time
before the expiration of the Option as set forth in Section 6(i)(i) hereof by
the executors or administrators of the Participant’s estate or by any person who
has acquired the Option directly from the Participant by beneficiary
designation, bequest, or inheritance, but only to the extent that the Option was
vested and exercisable as of the date of the Participant’s death or had become
vested and exercisable as a result of the death. The balance of the Shares
subject to the Option shall be forfeited upon the Participant’s death. Any
Shares subject to the portion of the Option that are vested as of the
Participant’s death but that are not purchased prior to the expiration of the
Option pursuant to this Section 6(i) shall be forfeited immediately following
the Option’s expiration.
(j)    Restrictions on Transfer of Shares. Shares issued upon exercise of an
Option shall be subject to such forfeiture conditions, rights of repurchase or
redemption, rights of first refusal, and other transfer restrictions as the
Administrator may determine. The restrictions described in the preceding
sentence shall be set forth in the applicable Award Agreement and shall apply in
addition to any restrictions that may apply to holders of Shares generally.
(k)    Additional Vesting upon Death or Disability. Unless the Administrator
determines otherwise in its sole discretion, if a Participant ceases to be a
Service Provider as a result of the Participant’s death or Disability while a
Service Provider, then
(1)    with respect to an Option that the Participant holds as of immediately
prior to the cessation of the Participant’s status as a Service Provider, the
Participant will be deemed to fully vest in and have the right to exercise the
Option as to all of the Shares underlying such Award, including those Shares
that otherwise would not be vested or exercisable, and
(2)    with respect to Restricted Shares that the Participant holds as of
immediately prior to the cessation of the Participant’s status as a Service
Provider, all restrictions on Restricted Stock will be deemed to lapse.
(“Additional Vesting”)
Unless the Administrator determines otherwise in its sole discretion for
purposes of this Additional Vesting, “Service Provider” shall be limited to mean
a Participant who at the time of such death or Disability is an Employee or
Director (and not a Consultant), and who has provided services to the Company in
good standing in such capacity for more than one (1) year (and, in the case of
an Employee, on a regular, full-time basis).
7.    Terms and Conditions of Share Purchase Rights.
(a)    Award Agreement. Each Share Purchase Right under the Plan shall be
evidenced by an Award Agreement between the Participant and the Company. Each
Share Purchase Right shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions that are not
inconsistent with the Plan and that the Administrator deems appropriate for
inclusion in an Award Agreement. The provisions of the various Award Agreements
entered into under the Plan need not be identical.
(b)    Type of Share Purchase Right. Each Share Purchase Right may be designated
as a Reg S Share Purchase Right or as a Share Purchase Right other than a Reg S
Share Purchase Right. If the Award Agreement does not specify the type of Share
Purchase Right, the Share Purchase Right will not be treated as a Reg S Share
Purchase Right.
(c)    Duration of Offers and Nontransferability of Share Purchase Rights. Any
Share Purchase Rights granted under the Plan shall automatically expire if not
exercised by the Participant within 30 days (or such longer time as is specified
in the Award Agreement) after the Date of Grant. Share Purchase Rights shall not
be transferable and shall be exercisable only by the Participant to whom the
Share Purchase Right was granted.
(d)    Purchase Price. The Purchase Price shall be determined by the
Administrator in its sole discretion. The Purchase Price shall be payable in a
form described in Section 9 hereof.
(e)    Restrictions on Transfer of Shares. Any Shares awarded or sold pursuant
to Share Purchase Rights shall be subject to such forfeiture conditions, rights
of repurchase or redemption, rights of first refusal, and other transfer
restrictions as the Administrator may determine. The restrictions described in
the preceding sentence shall be set forth in the applicable Award Agreement and
shall apply in addition to any restrictions that may apply to holders of Shares
generally.
8.    Tax Withholding. As a condition to the exercise of an Option or purchase
of Restricted Shares, the Participant (or in the case of the Participant’s death
or in the event of a permissible transfer of Awards hereunder, the person
exercising the Option or purchasing Restricted Shares) shall make such
arrangements as the Administrator may require for the satisfaction of any
applicable tax withholding arising in connection with the exercise of an Option,
purchase of Restricted Shares or disposition of Awards under Applicable Laws.
The Participant (or in the case of the Participant’s death or in the event of a
permissible transfer of Awards hereunder, the person exercising the Option or
purchasing Restricted Shares) also shall make such arrangements as the
Administrator may require for the satisfaction of any applicable U.S. federal,
state, local, or non-U.S. tax withholding obligations, including those under the
laws of the People’s Republic of China, that may arise in connection with the
disposition of Shares acquired by exercising an Option or purchasing Restricted
Shares. The Company shall not be required to issue any Shares under the Plan
until the foregoing obligations are satisfied. Without limiting the generality
of the foregoing, upon the exercise of the Option or delivery of Restricted
Shares, the Company, or a Parent or Subsidiary, as required by Applicable Law,
shall have the right to withhold taxes from any compensation or other amounts
that the Company or such Parent or Subsidiary, as applicable, may owe to the
Participant, or to require the Participant to pay to the Company or such Parent
or Subsidiary, as applicable, the amount of any taxes that the Company or such
Parent or Subsidiary may be required to withhold with respect to the Shares
issued to the Participant or the disposition of Awards or Shares. Without
limiting the generality of the foregoing, the Administrator in its discretion
may authorize the Participant to satisfy all or part of any tax withholding
liability by (i) having the Company, or the applicable Parent or Subsidiary,
withhold from the Shares that would otherwise be issued upon the exercise of an
Option, purchase of Restricted Shares or the disposition of Awards or Shares
that number of Shares having a Fair Market Value, as of the date the withholding
tax liability arises, equal to the portion of the Company’s tax withholding
liability to be so satisfied or (ii) by delivering to the Company previously
owned and unencumbered Shares having a Fair Market Value, as of the date the tax
withholding liability arises, equal to the amount of the Company’s tax
withholding liability to be so satisfied.
9.    Payment for Shares. The consideration to be paid for the Shares to be
issued under the Plan, including the method of payment, shall be determined by
the Administrator (and, in the case of an Incentive Stock Option, shall be
determined on the Date of Grant), subject to the provisions in this Section 9
and Applicable Law.
(a)    General Rule. The entire Exercise Price or Purchase Price (as the case
may be) for Shares issued under the Plan shall be payable in cash or cash
equivalents at the time when the Shares are purchased, except as otherwise
provided in this Section 9 or Applicable Law.
(b)    Surrender of Shares. To the extent that an Award Agreement so provides,
all or any part of the Exercise Price or Purchase Price (as the case may be) may
be paid by surrendering, or attesting to the ownership of, Shares that are
already owned by the Participant. These Shares shall be surrendered to the
Company in good form for transfer and shall be valued at their Fair Market Value
on the date the Option is exercised or Restricted Shares are purchased. The
Participant shall not surrender, or attest to the ownership of, Shares in
payment of the Exercise Price or Purchase Price (as the case may be) if this
action would subject the Company to adverse accounting consequences, as
determined by the Administrator.
(c)    Services Rendered. At the discretion of the Administrator and to the
extent so provided in the agreements evidencing Awards of Shares under the Plan,
Shares may be awarded under the Plan in consideration of services rendered to
the Company or any Parent or Subsidiary prior to the Award to the extent
permitted by Applicable Law.
(d)    Promissory Note. At the discretion of the Administrator and to the extent
an Award Agreement so provides, all or a portion of the Exercise Price or
Purchase Price (as the case may be) may be paid with a promissory note in favor
of the Company. The Shares shall be pledged as security for payment of the
principal amount of the promissory note and interest thereon. The interest rate
payable under the terms of the promissory note shall not be less than the
minimum rate (if any) required to avoid the imputation of additional interest
under the Code. Subject to the foregoing provisions of this Section 9(d), the
Administrator (at its sole discretion) shall specify the term, interest rate,
amortization requirements (if any), and other provisions of the promissory note.
(e)    Exercise/Sale. At the discretion of the Administrator and to the extent
an Award Agreement so provides, and if the Shares are publicly traded, payment
may be made all or in part by the delivery (on a form and in a manner prescribed
by the Company) of an irrevocable direction to a securities broker approved by
the Company to sell Shares and to deliver all or part of the sales proceeds to
the Company in payment of all or part of the Exercise Price and any tax
withholding.
(f)    Exercise/Pledge. At the discretion of the Administrator and to the extent
an Award Agreement so provides, and if the Shares are publicly traded, payment
may be made all or in part by the delivery (on a form and in a manner prescribed
by the Company) of an irrevocable direction to pledge Shares to a securities
broker or lender approved by the Company, as security for a loan, and to deliver
all or part of the loan proceeds to the Company in payment of all or part of the
Exercise Price and any tax withholding.
(g)    Other Forms of Consideration. At the discretion of the Administrator and
to the extent an Award Agreement so provides, all or a portion of the Exercise
Price or Purchase Price may be paid by any other form of consideration and
method of payment to the extent permitted by Applicable Law.
10.    Nontransferability of Awards. Unless otherwise determined by the
Administrator and so provided in the applicable Award Agreement (or be amended
to provide), no Award shall be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner (whether by operation of law or
otherwise) other than by will or applicable laws of descent and distribution or
(except in the case of an Incentive Stock Option) pursuant to a domestic
relations order, and shall not be subject to execution, attachment, or similar
process, and each Award may be exercised, during the lifetime of the
Participant, only by the Participant. In the event the Administrator in its sole
discretion makes a Nonstatutory Stock Option or Share Purchase Right
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate. Upon any attempt to pledge, assign,
hypothecate, transfer, or otherwise dispose of any Award or of any right or
privilege conferred by this Plan contrary to the provisions hereof, or upon the
sale, levy or attachment or similar process upon the rights and privileges
conferred by this Plan, such Award shall thereupon terminate and become null and
void.
11.    Rights as a Stockholder. Until the Shares actually are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a Stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Award. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 12 of the Plan.
12.    Adjustment of Shares.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a merger of the Company with or into
another corporation, or a Change in Control, unless the Award Agreement provides
otherwise, each outstanding Award, and, if applicable, each right of the Company
to repurchase or redeem Restricted Shares acquired pursuant thereto, will be
assumed or an equivalent award substituted by the successor corporation or a
parent or subsidiary of the successor corporation. In the event that the
successor corporation in a merger or Change in Control refuses to assume or
substitute for an Award and, if applicable, the repurchase or redemption right
with respect to Restricted Shares acquired pursuant thereto is not assigned,
then the Participant will fully vest in and have the right to exercise the Award
as to all of the Shares subject thereto, including Shares as to which it would
not otherwise be vested or exercisable, and all restrictions on Restricted
Shares will lapse. If an Award is not assumed or substituted in the event of a
merger or Change in Control, the Administrator will notify the Participant in
writing or electronically that the Award will be exercisable for a period of
time as determined by the Administrator, and the Award will terminate upon
expiration of such period for no consideration, unless otherwise determined by
the Administrator.
For purposes of this Section 12(c), an Option shall be considered assumed, and
each right of the Company to repurchase or redeem Restricted Shares will be
considered assigned if, following the merger or Change in Control, the Award
confers the right to purchase or receive, for each covered Share immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in connection with the Change in Control by
holders of Shares for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if the consideration received in the Change in Control
is not solely common stock or ordinary shares of the successor corporation or
its parent or subsidiary, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option or vesting of the Restricted Shares, for each covered
Share, to be solely common stock or ordinary shares of the successor corporation
or its parent or subsidiary equal in Fair Market Value to the per Share
consideration received by holders of Shares in the Change in Control.
(d)    Reservation of Rights. Except as provided in this Section 12 and in the
applicable Award Agreement, a Participant shall have no rights by reason of (i)
any subdivision or consolidation of Shares or other securities of any class,
(ii) the payment of any dividend, or (iii) any other increase or decrease in the
number of Shares or other securities of any class. Any issuance by the Company
of equity securities of any class, or securities convertible into equity
securities of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or Exercise Price or Purchase Price of
Shares subject to an Award. The grant of an Option or Share Purchase Right shall
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell, or transfer
all or any part of its business or assets.
13.    Leaves of Absence.
(a)    Unless the Administrator provides otherwise, vesting of Awards granted
hereunder will continue during the period of any unpaid leave of absence of an
Employee or Director, consistent and approved pursuant to the Company’s formal
Leave of Absence policy then in-effect.
(i)    Such continued vesting shall not exceed 90 days in the aggregate during
any 12-month period or 180 days in the aggregate during any 36-month period
following the commencement of the unpaid leave of absence (unless the Award
sooner terminate in accordance with its terms).
(ii)    Thereafter, the vesting of such Award shall be suspended for the
remaining duration of such leave (unless the Award shall sooner terminate in
accordance with its terms).
(iii)    Vesting will recommence upon such Participant’s return to active
service as a Service Provider (and for avoidance of doubt, upon return to active
status, no credit for vesting will be provided for the period during which
vesting was suspended during the approved unpaid leave of absence, except as
required by applicable law).
(a)    A Service Provider will not cease to be an Employee or Director in the
case of (i) any leave of absence approved by the Company, its Parent or any
Subsidiary or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor.
Notwithstanding the foregoing, for purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then three (3)
months following the 91st day of such leave, any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.
14.    Date of Grant. The Date of Grant of an Award shall, for all purposes, be
the date on which the Administrator makes the determination to grant the Award,
or such other later date as is determined by the Administrator; provided,
however, that the Date of Grant of an Incentive Stock Option shall be no earlier
than the date on which the individual becomes an Employee.
15.    Securities Law Requirements.
(a)    Legal Compliance. Notwithstanding any other provision of the Plan or any
agreement entered into by the Company pursuant to the Plan, the Company shall
not be obligated, and shall have no liability for failure to deliver any Shares
under the Plan unless the issuance and delivery of Shares comply with (or are
exempt from) all Applicable Law, including, without limitation, the Securities
Act, U.S. state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
(b)    Investment Representations. Shares delivered under the Plan shall be
subject to transfer restrictions, and the person acquiring the Shares shall, as
a condition to the exercise of an Option or the purchase of Restricted Shares if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
Applicable Law, including, without limitation, the representation and warranty
at the time of acquisition of Shares that the Shares are being acquired only for
investment purposes and without any present intention to sell, transfer, or
distribute the Shares.
(c)    Regulation S Transfer Restrictions. Any Shares issued pursuant to a Reg S
Share Purchase Right or the exercise of a Reg S Option shall not be offered or
sold to a U.S. Person or for the account or benefit of a U.S. Person prior to
the first anniversary of the Acquisition Date. Any Shares issued pursuant to a
Reg S Share Purchase Right or the exercise of a Reg S Option prior to the first
anniversary of the Acquisition Date may be offered or sold only if permitted by
the Administrator in accordance with the following conditions: (i) the purchaser
of Shares issued pursuant to a Reg S Share Purchase Right or the exercise of a
Reg S Option certifies that it is not a U.S. Person and is not acquiring the
Shares for the account or benefit of any U.S. Person or is a U.S. Person who is
purchasing the Shares in a transaction that does not require registration under
the Securities Act; (ii) the purchaser of the Shares issued pursuant to a Reg S
Share Purchase Right or the exercise of a Reg S Option agrees to resell such
Shares only in accordance with the provisions of Regulation S promulgated under
the Securities Act, pursuant to registration under the Securities Act, or
pursuant to an available exemption from registration; and agrees not to engage
in hedging transactions with regard to such Shares unless in compliance with the
Securities Act; and (iii) the certificate evidencing the Shares shall contain
restrictive legends to a similar effect as set forth in (ii). The restrictions
described in this Section 15(c) shall be set forth in the applicable Award
Agreement and shall apply in addition to any restrictions that may apply to
holders of Shares generally.
16.    Inability to Obtain Authority. The inability of the Company, a Parent or
a Subsidiary to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained. In addition, the
inability of a Participant who is a resident of the People’s Republic of China
to obtain authority (including approval and registration) from relevant
regulatory bodies of the People’s Republic of China, which authority is deemed
by the Company’s counsel to be necessary to the lawful issuance and sale of any
Shares hereunder, shall relieve the Company, any Parent and any Subsidiary of
any liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained, and if the inability is
revealed or occurs after such Shares have been issued or sold by the Company,
the inability shall entitle the Company to redeem or request the Participant to
transfer the Shares so issued on such terms as the Administrator determines,
subject to Applicable Law. The Company, any Parent and any Subsidiary shall be
relieved from any liability for the redemption and the request for transfer.
17.    Approval by Stockholders. The Plan shall be subject to approval by the
Stockholders of the Company within twelve (12) months before or after the date
the Plan is adopted by the Board. Such approval by Stockholders of the Company
shall be obtained in the degree and manner required under Applicable Law. Awards
may be granted but Options may not be exercised and Restricted Shares may not be
purchased prior to approval of the Plan by Stockholders of the Company.
18.    Duration and Amendment.
(a)    Term of Plan. Subject to approval by Stockholders of the Company in
accordance with Section 17 hereof, the Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
Stockholders of the Company as described in Section 17 hereof. In the event that
the Stockholders of the Company fail to approve the Plan within 12 months prior
to or after its adoption by the Board, any Awards that have been granted and any
Shares that have been awarded or purchased under the Plan shall be rescinded,
and no additional Awards shall be granted thereafter. Unless sooner terminated
under Section 18(b) hereof, the Plan shall continue in effect for a term of ten
(10) years.
(b)    Amendment and Termination. The Administrator may at any time amend,
alter, suspend, or terminate the Plan.
(c)    Approval by Stockholders. The Administrator shall obtain approval of the
Stockholders of any Plan amendment to the extent necessary or desirable to
comply with Applicable Law.
(d)    Effect of Amendment or Termination. No amendment, alteration, suspension,
or termination of the Plan shall materially and adversely impair the rights of
any Participant with respect to an outstanding Award, unless mutually agreed
otherwise between the Participant and the Administrator, which agreement must be
in writing and signed by the Participant and the Company. Termination of the
Plan shall not affect the Administrator’s ability to exercise the powers granted
to it hereunder with respect to Awards granted under the Plan prior to the date
of such termination. No Shares shall be issued or sold under the Plan after the
termination thereof, except upon exercise of an Award granted prior to the
termination of the Plan.
19.    Legending Share Certificates. In order to enforce any restrictions
imposed upon Shares issued upon the exercise of Options or the acquisition of
Restricted Shares, including, without limitations, the restrictions described in
Sections 6(j), 7(e), and 15(c) hereof, the Administrator may cause a legend or
legends to be placed on any share certificates representing the Shares, which
legend or legends shall make appropriate reference to the restrictions,
including, without limitation, a restriction against sale of the Shares for any
period as may be required by Applicable Law.
20.    No Retention Rights. Neither the Plan nor any Award shall confer upon any
Participant any right to continue his or her relationship as a Service Provider
with the Company for any period of specific duration or interfere in any way
with his or her right or the right of the Company (or any Parent or Subsidiary
employing or retaining the Participant), which rights are hereby expressly
reserved by each, to terminate this relationship at any time, with or without
cause, and with or without notice.
21.    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Parent or Subsidiary and a Participant
or any other person. To the extent that any Participant acquires a right to
receive payments from the Company or any Parent or Subsidiary pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Company, a Parent, or any Subsidiary.
22.    No Rights to Awards. No Participant, eligible Service Provider, or other
person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Service Providers, Participants, or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
[Remainder of Page Intentionally Left Blank]



EXHIBIT A
CALIFORNIA AWARD TERMS AND CONDITIONS
This Exhibit A to the Aerohive Networks, Inc. 2006 Global Share Plan will apply
only to Participants who are residents of the State of California and who are
receiving an Award under the Plan. Capitalized terms contained herein will have
the same meanings given to them in the Plan, unless otherwise provided by this
Exhibit A. Notwithstanding any provisions contained in the Plan to the contrary
and to the extent required by Applicable Laws, the following terms will apply to
all Awards granted to residents of the State of California, until such time as
the Administrator amends this Exhibit A or the Administrator otherwise provides.
This Exhibit A will be deemed to be part of the Plan and the Administrator will
have the authority to amend this Exhibit A in accordance with Section 18 of the
Plan.
1.
Exercise Price. Subject to the terms of the Plan, the exercise price of each
Option and the purchase price of each Restricted Share shall be determined by
the Administrator. Notwithstanding the foregoing, the exercise price of a
Nonstatutory Stock Option shall not be less than (i) 110% of Fair Market Value
on the Date of Grant if granted to a Ten Percent Owner, or (ii) 85% of Fair
Market Value on the Date of Grant if granted to a Service Provider who is not a
Ten Percent Owner. In addition, the purchase price of a Restricted Share shall
not be less than (i) 100% of Fair Market Value on the Date of Grant if granted
to a Ten Percent Owner, or (ii) 85% of Fair Market Value on the Date of Grant if
granted to a Service Provider who is not a Ten Percent Owner.

2.
Option Exercisability. In the case of an Option granted to a Service Provider
who is not an officer of the Company, a Director, or a Consultant, the Option
shall become exercisable at a rate no slower than as to 20% of the Shares
subject to the Option per year over five years from the Date of Grant.

3.
Termination of Service.

(a)    If a Participant ceases to be a Service Provider, such Participant may
exercise his or her Option within thirty (30) days of termination, or such
longer period of time as specified in the Award Agreement, to the extent that
the Option is vested on the date of termination (but in no event later than the
expiration date determined by Section 6(e) of the Plan).
(b)    If a Participant ceases to be a Service Provider as a result of the
Participant’s Disability, the Participant may exercise his or her Option within
twelve (12) months of termination, or such longer period of time as specified in
the Award Agreement, to the extent the Option is vested on the date of
termination (but in no event later than the expiration date determined by
Section 6(e) of the Plan).
(c)    If a Participant dies while a Service Provider, the Option may be
exercised within twelve (12) months following Participant’s death, or such
longer period of time as specified in the Award Agreement, to the extent that
the Option is vested on the date of death (but in no event later than the
expiration date determined by Section 6(e) of the Plan), as set forth in Section
6(i)(ii) of the Plan.
4.
Transferability. Unless determined otherwise by the Administrator, Awards may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or the laws of descent and distribution, and may be
exercised, during the lifetime of the Participant, only by the Participant. If
the Administrator in its sole discretion makes an Award transferable, such Award
may only be transferred (i) by will, (ii) by the laws of descent and
distribution, or (iii) to family members (within the meaning of Rule 701 of the
Securities Act) through gifts or domestic relations orders, as permitted by Rule
701 of the Securities Act.

5.
Financial Reports. The Company will provide to each Participant and to each
individual who acquires Shares pursuant to the Plan, not less frequently than
annually during the period such Participant has one or more Awards outstanding,
and, in the case of an individual who acquires Shares pursuant to the Plan,
during the period such individual owns such Shares, copies of annual financial
statements. The Company will not be required to provide such statements to key
employees whose duties in connection with the Company assure their access to
equivalent information.

6.
Right of Repurchase. In the case of a Participant who is not an officer of the
Company, a Director, or a Consultant, any Company right of repurchase or right
to redeem Shares issued pursuant to an Option or Restricted Shares at the
original Exercise Price or Purchase Price upon termination of the Participant’s
status as a Service Provider shall lapse at a rate no slower than as to 20% of
the Shares or Restricted Shares per year over five years from the Date of Grant.
Any such repurchase or redemption right may be exercised only within 90 days
following the termination of the Participant’s status as a Service Provider (or,
in the case of Shares issued upon exercise of an Option after the termination,
within 90 days following the date of exercise) for cash or cancellation of
indebtedness incurred purchasing the Shares.

7.
Voting Rights. Notwithstanding any provision of the Plan to the contrary
(including, without limitation, the requirement that a Participant execute a
Stockholders Agreement), Shares issued pursuant to an Award shall carry voting
rights no less favorable than any other issued and outstanding Share.

8.
Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding Award;
provided, however, that the Administrator will make such adjustments to the
extent required by Section 25102(o) of the California Corporations Code.

Exhibit B
AEROHIVE NETWORKS, INC.
2006 GLOBAL SHARE PLAN
SUB PLAN FOR FRANCE


1.    Purpose of Sub Plan.


This Aerohive Networks, Inc. Sub-Plan for France (the “Sub Plan”) of the 2006
Global Share Plan (the “Plan”) was established by the Board for the purpose of
granting Options which qualify for the favorable income tax and social tax
treatment in France applicable to options granted under Sections L. 225-177 to
L. 225-186 of the French Commercial Code (“French Qualified Stock Option”). The
additional terms and conditions detailed below are to be read in conjunction
with the rules of the Plan. To the extent that the terms and conditions of this
Sub Plan conflict with the terms and conditions set forth in the Plan or any
French Qualified Stock Option Agreement, the terms and conditions of this Sub
Plan shall prevail. Unless otherwise defined herein, the capitalized terms in
this Sub Plan shall have the meanings ascribed to those terms in the Plan.


2.    Administration.


Notwithstanding any other provision of the Plan, unless otherwise agreed by the
Administrator, French Qualified Stock Options will be exercisable under the
vesting schedule set out in the Award Agreement relating to the French Qualified
Stock Option (the “French Qualified Stock Option Agreement”) for Employees
subject to the laws in France. Notwithstanding any other provision of the Plan,
the Administrator is authorized to unilaterally accelerate, reduce, lift or
cancel vesting of any Option granted under this Sub Plan, as may be necessary or
desirable to comply with applicable French social or tax laws.


Furthermore, the Administrator has the discretion to impose a restriction of up
to three (3) years on the sale of Shares issued as a result of the exercise of a
French Qualified Stock Option. Notwithstanding any other provision of the Plan,
the exercise price shall remain unchanged, provided that the exercise price can
be adjusted upon the occurrence of the events specified under the July 24, 1966
corporate law (section 208-5) in accordance with French law. The total number of
Shares subject to French Qualified Stock Options granted and remaining
unexercised (outstanding French Qualified Stock Options) will never cover a
number of Shares exceeding one-third of the share capital of the Company.


3.     Definitions.


For purposes of this Sub Plan, a “Group company” is a company having the
following capital links with the granting Company:


(a)     at least 10% of the subsidiary’s capital is held, directly or
indirectly, by the granting Company,


(b)     the subsidiary directly or indirectly holds at least 10% of the granting
Company’s capital, or


(c)    at least 50% of the subsidiary’s capital is held, directly or indirectly
by a company which holds, directly or indirectly, at least 50% of the granting
Company’s capital.


4.     Eligibility.


Options may not be issued under this Sub Plan to Employees or executives owning
upon the date of grant more than ten percent (10%) of the Company’s capital
shares. Notwithstanding any other provision of the Plan, French Qualified Stock
Options may only be granted to individuals (the “Participants”):


(a)    having an employment contract with the Company, or with an agent of the
company, a subsidiary or a Group company as defined below, upon the date of
grant; and/or


(b)    to non-employed directors having a management function (the
“président-directeur general,” the “directeur-général,” the “members of the
“directoire”) of a French subsidiary or a Group company as defined in Section 3
of this Sub Plan, upon the date of grant.
Nothing in this Section 4 of the Sub Plan is intended to expand the class of
individuals eligible to receive Awards under the Plan as set forth in Section 5
thereto and the provisions of this Section 4 shall be interpreted as such.


5.    Option Price.


Notwithstanding any other provision of the Plan, the Administrator can set the
exercise price of any French Qualified Stock Options granted under this Sub Plan
as the greater of Fair Market Value on the date of grant or 80% of the average
stock exchange price during the twenty (20) days preceding the related grant or
80% of the average repurchase price of its own Shares held by the Company to be
allocated to Participants.


6.     Timing of Option Grant.


Notwithstanding any other provision of the Plan, Options granted within the
following time periods shall be deemed not to have been granted under this Sub
Plan and will not be considered to be French Qualified Stock Options:


(a)    twenty (20) day period following a distribution of dividends or a capital
increase of the Company;


(b)    during the period of time between the ten (10) stock exchange sessions
preceding and following the date consolidated accounts are made public, or if no
consolidated accounts, the date of publication of annual accounts; and
(c)    during the period of time between the date the Company becomes aware of
information which would have a significant impact on the Company’s shares and
the date after the end of ten (10) stock exchange sessions following the date
upon which the information is made public (pursuant to Article 70 of the bill
modifying the last paragraph of Article 208-1 of law 66-537 of 24 July 1966).



